Citation Nr: 0722106	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO decision, which determined 
that new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
PTSD, and then denied the claim on the merits.  In May 2006, 
the Board remanded the case for further evidentiary 
development.  

In February 2006, the veteran testified in a Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran has a current diagnosis of PTSD based on a 
claimed in-service stressor.  

3.	The veteran had service in Vietnam but received no awards 
or decorations denoting that he engaged in actual combat and 
service records as well as personnel records do not indicate 
that he engaged in combat.

4.	Service records or other credible supporting evidence do 
not verify that claimed in-service stressors actually 
occurred. 




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
March 2001, prior to the initial decision on the claim in 
January 2002, and again provided notice in April 2003 and May 
2006.  Therefore, the timing requirement for a VCAA notice 
has been met and to decide the appeal would not be 
prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and the effective date for the disability 
on appeal in May 2006.  While the timing of this notice was 
after the initial adjudication, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  The question of the rating or effective date is 
rendered moot as service connection is not warranted.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, personnel file, deck 
logs, private medical records, and the VA medical records.  
In addition, the RO scheduled a hearing before the Board in 
February 2006.  The Board also observes that there was no VA 
examination conducted in conjunction with the issues on 
appeal.  Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). For reasons discussed in greater 
detail below, the Board finds that the medical evidence of 
record, which consists of the private medical records and VA 
medical records referenced above, is sufficient to evaluate 
the veteran's claims and a VA examination is not required.

The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  The Board further finds that 
the RO complied with the May 2006 Board Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.  

The veteran contends that his PTSD is related to his service 
in Vietnam.  Specifically, the veteran asserts that in 
December 1969, the ship he served aboard during service (USS 
O'Brien) was fired upon by enemy fire resulting in the death 
of his friend and injuries to other sailors.  

At the February 2006 hearing, the veteran testified that on 
December 25, 1969 there was a cease fire agreement in place 
while he was aboard the USS O'Brien in the waters offshore of 
Vietnam.  The veteran indicated that the ship drifted too 
close to the shore and the ship received enemy fire in which 
other sailors were injured and one was possibly killed.  The 
veteran indicated that he was scared and "lost it" and 
needed assistance from a shipmate to return to his general 
quarters battle station.  

The first criterion for service connection for PTSD has been 
met as the medical evidence of record provided a diagnosis of 
PTSD.  In December 2000 the veteran was diagnosed in the VA 
medical records with "probable PTSD."  In a private 
psychological consultation dated in February 2001, the 
veteran was diagnosed with PTSD, chronic, severe.  The record 
also contains various treatment records of VA treatment for 
PTSD from December 2000 until October 2004.  

The second criterion for service connection for PTSD has also 
been met.  The Board notes that there is no evidence of a 
psychiatric disorder prior to service or during service in 
the service medical records.  A private physician in February 
2001, however, opined that the veteran's psychological 
condition was an "outgrowth of combat experience."  
Additionally, in November 2001, a VA psychologist indicated 
in an assessment of traumatic stress that the veteran 
suffered from "moderate combat stress" and low to moderate 
PTSD symptom severity as measured by the Mississippi Scale 
for Combat-Related PTSD.  Therefore, affording the veteran 
the benefit of the doubt, the Board finds that there is 
medical evidence of a causal nexus between the diagnosed PTSD 
and the veteran's claimed in-service stressor.  

The third criterion for service connection for PTSD, however, 
has not been met because the veteran's claimed in-service 
stressors cannot be verified.  The DD 214 indicated that the 
veteran had received the National Defense Service Medal, the 
Armed Forces Expeditionary Medal, the Vietnam Campaign Medal 
with device 60 and the Vietnam Service Medal with three 
Bronze Stars.  

The veteran's personnel file reveals that the veteran was 
aboard the USS O'Brien from September 1967 to October 1970.  
He received the Bronze Stars for Vietnam Operations in the 
Vietnamese Counteroffensive Campaign Phase IV and Phase V 
from January 1968 to November 1968.  The evidence of record 
also includes Administrative Remarks which indicate that the 
veteran received the Vietnam Service Medal for service on 
Board the USS O'Brien during the period of December 8, 1969 
to March 20, 1970 and the Armed Forces Expeditionary Medal 
because he was aboard the USS O'Brien when it operated as a 
unit of Task Force 71 in Korea from January 10, 1970 to 
January 14, 1970.  Additionally, the veteran was qualified 
for payment of Special Hostile Fire Pay for being on board 
the USS O'Brien during Combat Operations in support of the 
Republic of Vietnam from December 1969 to March 1970.  

The Board finds that the military decorations the veteran 
received do not confirm that he engaged in combat with the 
enemy.  There is no indication in the personnel file that the 
veteran was engaged in combat or that his ship was subject to 
enemy fire while he was aboard.  There is also no evidence in 
the service medical records that would suggest that the 
veteran engaged in combat.  Thus, the Board finds that combat 
status has not been established by the objective evidence of 
record.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  Therefore, 
the claimed stressors must be corroborated by credible 
supporting evidence.  Id.

After the May 2006 Board remand, the RO attempted to verify 
the veteran's claimed in service stressors.  The Board 
recognizes that the veteran did not return a letter from the 
RO requesting specific details regarding his claimed 
stressors.  The RO obtained history narratives about the USS 
O'Brien, an excerpt from the Dictionary of American Naval 
Fighting Ships and deck log remarks sheets dated in December 
1969.  There is no indication in any of the historical 
research that the ship was involved in combat activities or 
was subject to enemy fire while the veteran was aboard the 
USS O'Brien.  

Therefore, the Board finds that there is no credible 
supporting evidence that the veteran's claimed in service 
stressors actually occurred.  There is no indication that the 
USS O'Brien was under enemy fire at the time the veteran was 
aboard.  There is no evidence of injuries or casualties 
aboard the USS O'Brien in December 1969 and there is no 
verification of the event the veteran's describes involving 
enemy fire on December 25, 1969 or at any other time while 
aboard the USS O'Brien.  As such there is no evidence to 
confirm that the veteran's claimed in-service stressors, 
specifically the December 1969 event, actually occurred.  

The medical diagnosis of PTSD related to service alone does 
not verify the veteran's assertion that he was engaged in 
combat and was subject to enemy attack while in Vietnam.  
Although the Board is sympathetic to the veteran's 
symptomatology of PTSD and the effect it had on him socially 
and on his ability to obtain employment, without supporting 
evidence of combat with the enemy or other in-service 
stressors, the Board cannot grant service connection.  


ORDER

Service connection for PTSD is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


